Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Una vez más debo disentir de un dictamen de una ma-yoría de este Tribunal que interpreta y aplica las normas jurídicas con un rigorismo textual extremo, dando lugar así a un resultado ineficaz. Se trata de otra instancia en la que prevalece el enfoque conceptualista con el cual se con-cibe a las normas jurídicas sólo en. su más estrecho sentido literal, como si los conceptos legales tuvieran vida propia e independiente de los fines sociales que sirven y que le dan su razón de ser.
En el caso de autos, los únicos dos herederos de un mismo bien inmueble, dos hermanos, han consentido me-diante una escritura pública a un negocio para la cesión de ese inmueble, como bien pueden hacerlo conforme a lo que resolvimos ya en Kogan v. Registrador, 125 D.P.R. 636 (1990). Las propias disposiciones citadas por la mayoría en la sentencia del Tribunal —el Art. 95 de la Ley Hipotecaria y del Registro de la Propoiedad, 30 L.P.R.A. see. 2316, y el Art. 102.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 102.1, edición especial— disponen para la inscripción correspondiente “[cuando] hayan prestado su consentí-*326miento todos los interesados” (Art. 95), o “por todos los ti-tulares” (Art. 102.1).
A la luz del evidente consentimiento de los únicos dos “interesados”, los dos “titulares”, codueños del bien en cuestión, la cesión de éste es válida; y es inscribible con-forme lo que resolvimos en Universal Funding Corp. v. Registrador, 133 D.P.R. 549 (1993). Se inscribiría el inmueble como perteneciente en un 50% a la sociedad de ganancia-les, integrada por la heredera y su marido, que adquirió la cuota hereditaria cedida por el otro heredero; y como per-teneciente en el otro 50% a la heredera cesionaria, quien integra la sociedad aludida con su marido, como bien pri-vativo de dicha coheredera.
Nótese que tratándose de dos hermanos que heredaron ab intestato, y que fueron declarados judicialmente como únicos herederos, tienen derecho por ley a partes iguales de la herencia. Art. 895 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2643. En vista de lo anterior, y del consenti-miento que ambos han prestado a la cesión en cuestión, no sirve propósito útil alguno requerir que haya una partición del inmueble referido antes de que se lleve a cabo la cesión en cuestión. Tal partición sólo resultaría en una determi-nación de que ambos herederos son codueños del inmueble en cuotas iguales, lo que ya es una realidad jurídica en vista de las normas que rigen la sucesión intestada. Por el contrario, insistir en la partición aludida, como lo hace la mayoría en su sentencia, es requerir una formalidad in-consecuente, puro conceptualismo, que sólo tiene el efecto de complicar el logro de la voluntad de los dos coherederos codueños, haciéndoles perder dinero, tiempo y esfuerzos en un trámite estéril.
Como para mí el Derecho en casos como éste es un ins-trumento para facilitar la voluntad de las partes, y no una camisa de fuerza para crearle obstáculos innecesarios a és-tas, disiento.